Citation Nr: 1548430	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for prostate cancer residuals on a schedular basis.

2.  Entitlement to an extraschedular rating for prostate cancer residuals.

3.  Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956, from January 1958 to January 1962, and from January 1966 to January 1975.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for prostate cancer and assigned a 30 percent rating, effective December 17, 2008.  

In March 2015, the Board remanded this issue.  In a September 2015 rating decision, the agency of original jurisdiction (AOJ) granted a 60 percent rating for the Veteran's prostate cancer residuals, effective since December 17, 2008.  

The issues of entitlement to an extraschedular rating for prostate cancer residuals and special monthly compensation on account of being housebound are REMANDED to the agency of original jurisdiction (AOJ); and discussed in the REMAND section of the decision.


FINDINGS OF FACT

1.  There is no recurrence or metastasis of prostate cancer or therapeutic treatment; the Veteran is in receipt of the maximum rating for voiding dysfunction as a result of his prostate cancer residuals; and there is no renal dysfunction.

2.  The Veteran's service connected disabilities meet the percentage requirements for TDIU and prevent gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 60 percent for prostate cancer residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2015).

2.  The criteria for TDIU have been met since the effective date of service connection for prostate cancer residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's appeal arises from the rating assigned following the grant of service connection for his prostate cancer residuals.  No further notice is required under the Veterans Claims Assistance Act (VCAA) regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  38 U.S.C.A. § 5103(a) (West 2014); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).    

Additionally, VA obtained all identified and available VA and private medical records, including since December 2008, as directed in the prior remand.  The Veteran was afforded VA examinations in October 2009 and in August 2015.  The most recent examiner described the severity of symptoms in detail and considered the effects of the Veteran's catheterization and recurrent urinary tract infections, as directed in the prior remand.  There is no argument or indication that any pertinent records remain outstanding, or that the VA examination is inadequate or inaccurate.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the aspect of the claim that is decided herein, and a remand would only result in unnecessary delay.  VA has satisfied its duties to inform and assist, and any errors committed were not harmful to the essential fairness of the proceedings.  There will be no prejudice from a decision at this time.

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

Malignancies of the genitourinary system, including prostate cancer, will be assigned a 100-percent rating for a six-month period after the completion of surgery or other related therapeutic treatment.  Afterwards, if there is no recurrence or metastasis, the residuals will be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.

Similarly, prostate gland injuries, infections, hypertrophy, and postoperative residuals will be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527.  

The Veteran has been assigned a 60 percent rating for prostate cancer residuals based on voiding dysfunction with the need for an appliance, namely, a catheter.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where a diagnostic code refers to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered.  Since the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence will be assigned a maximum 60 percent rating if the condition requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

Urinary frequency may be assigned a rating of 10, 20, or 40 percent, based on the frequency of daytime and nighttime voiding.  Id.  

Obstructed voiding may be assigned ratings of 0, 10, or 30 percent based on obstructive symptomatology and symptoms such as recurrent urinary tract infections, stricture disease requiring periodic dilatation, with or urinary retention requiring intermittent or continuous catheterization.  Id.  

The Veteran was diagnosed with prostate cancer in 2001 and completed therapeutic treatment via radiation therapy and iridium implants (brachytherapy) in 2002.  Service connection has been in effect since December 2008; thus, the initial six-month period for a 100 percent rating for prostate cancer and treatment had elapsed prior to the period on appeal.  There is no lay or medical evidence of further therapeutic treatment for the prostate, or of recurrence or metastasis of cancer.

As noted by the 2015 VA examiner, VA and private medical records show that the Veteran developed symptoms of urinary obstruction and urethral strictures a few years after cessation of therapeutic treatment for his prostate cancer.  He has required continuous catheterization throughout the period on appeal.  The Veteran initially catheterized himself, with periodic dilatations, until 2011, when a chronic indwelling Foley catheter was placed.  The Veteran also had recurrent urinary tract infections, and required chronic antibiotic treatment due to random infections, as noted in the 2009 VA examination.  During the 2015 VA examination, the Veteran reported that he no longer had frequent urinary tract infections, although he would occasionally have blood in the urine bag and some minimal urinary discomfort.  A lot of his urination problems ceased after the indwelling catheter was placed.  

The Veteran has been assigned the maximum rating for voiding dysfunction as a result of his prostate cancer residuals, based on his need for a catheter, for the entire period on appeal.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7528.  

VA and private treatment records and VA examinations show no renal dysfunction, and there is no argument of renal dysfunction.  Although there is evidence of edema of the legs, which could be a symptom of renal dysfunction as noted in the rating criteria, there is no evidence or suggestion that it is due to renal dysfunction.  Rather, the Veteran's private provider indicated in a September 2010 letter that this symptom is due to venous insufficiency, and the 2015 VA examiner also indicated that peripheral edema was likely due to venous insufficiency.  A claim for this condition as secondary to prostate cancer residuals is remanded.  Id.

There is also no evidence of recurrence or metastasis of the Veteran's prostate cancer, or therapeutic treatment for cancer, during the appeal period.  Thus, a higher schedular rating is not warranted.  Id.  

Moreover, although the Veteran has had recurrent urinary tract infections as a result of his prostate treatment, the highest rating available for that condition is 30 percent, unless there is associated renal function.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7257.  The Veteran has already been assigned a higher rating based on voiding dysfunction, which is the predominant disability.  Id.  A separate rating may not be assigned based on the similar symptoms from urinary tract infections because it would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

All potentially applicable codes have been considered, and a separate or higher schedular rating is not warranted for prostate cancer residuals.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not warranted, as he has been in receipt of the highest schedular rating since service connection; his symptomatology remained relatively stable; and any decreases or increases in severity were not sufficient for a lower or higher rating for a distinct period, as discussed above.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The preponderance of the evidence is against a higher rating for prostate cancer residuals.  As such, reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3.  

TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran has met the schedular criteria for a TDIU during the entire period since the effective date of service connection for prostate cancer residuals.  He had a single 60 percent rating for prostate cancer residuals, and a 10 percent rating for tinnitus with multiple noncompensable rating for other disabilities effective December 17, 2008.  He has had an 80 percent rating since June 16, 2010, due to the grant of service connection for a mood disorder, effective that date.  See Fast Letter 13-13, at 6 (June 17, 2013) ("[I]n some cases, a Veteran will have one disability ratable at 60 percent with an additional disability rated at 0 or 10 percent, and the combined rating will still equal 60 percent.  In these cases, consider the schedular requirements to be met.").  

The 2015 VA examiner concluded that, as a result of prostate cancer residuals, the Veteran would need to empty his catheter bag periodically, and would be limited from strenuous activities like repetitive bending, climbing, squatting, and running.  The examiner opined that the Veteran would not be limited from light duty or sedentary work.  These opinions do not include the effects of any other disabilities that may be found to be service-connected as secondary to prostate cancer residuals upon remand.  Further, the Veteran's prior work history was primarily as a heavy equipment mechanic or operator after service with previous work on a farm and in a boiler company.  See October 2010 VA examinations for hypertension and depression; October 2015 VA examination for back disability.  

In short, the Veteran does not appear to have work experience in light physical or sedentary employment.  As such, his disabilities preclude the types of employment for which he would otherwise be qualified.  TDIU is therefore granted.


ORDER

A schedular rating in excess of 60 percent for prostate cancer residuals is denied.

A TDIU is granted.


REMAND

There is evidence of additional symptoms that may be related to the Veteran's prostate cancer residuals that are not explicitly contemplated by the rating criteria, as well as additional conditions claimed as secondary to prostate cancer, as summarized in the remand portion of this decision.  Further, the Veteran has been unemployed throughout the appeal period.  The questions of entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) has been raised.  Thun v. Peake, 22 Vet. App. 111 (2008).

Inasmuch as TDIU has been granted on the basis of a single disability, potential entitlement to special monthly compensation at the housebound rate is raised.  Bradley v. Peake, 22 Vet. App. 280 (2008); 38 C.F.R. § 3.1

In the prior remand, the Board noted that the issues of entitlement to service connection for a back disability, a leg disability, and venous insufficiency, all as secondary to service-connected prostate cancer, had been raised by the record, via a September 2010 letter from Dr. JSL and a November 2014 VA Form 9 from the Veteran.  The Board referred these issues for appropriate action by the AOJ.  Only the back issue has been adjudicated.  The remaining issues are intertwined with that of entitlement to special monthly compensation at the housebound rate.

In addition to urinary symptoms, during the 2009 VA examination, the Veteran reported a constant, dull pain in his lower abdomen, at the sites of the iridium implants, especially when the bladder was full.  There were no scars from the prostate cancer treatment.  This examiner also noted an abnormal urethra upon examination, with mild sclerosis at the meatus from chronic catheterization and mild drying.  The Veteran also had absent sensation of the perineum, and his prostate was boggy and tender.  The rating criteria for dysfunctions of the genitourinary system, including urine leakage, frequency, obstructed voiding, and urinary tract infection, do not explicitly contemplate pain or these other symptoms.

VA must consider whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) for symptoms of the Veteran's disability that are not contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  This includes consideration of an extraschedular evaluation based on multiple disabilities with combined effects that are exceptional and not captured by the schedular evaluations.  These questions must be referred to the VA's Director of Compensation and Pension Services or the Undersecretary for Benefits; the Board cannot adjudicate this question in the first instance.

The Veteran should also be provided notice of the requirements for a TDIU and secondary service connection, prior to conducting any necessary development.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement to service connection for a back disability, a leg disability, venous insufficiency, and erectile dysfunction, all claimed as secondary to service-connected prostate cancer and treatment.  These issues should not be certified to the Board unless a timely substantive appeal is received.

3.  Determine whether the Veteran is entitled to special monthly compensation at the housebound rate.  Eligibility could be established with a finding that TDIU is based on a single service connected disability and that there are sufficient additional disabilities that combine for at least a 60 percent rating.

4.  Then, refer the issue of entitlement to an extraschedular rating for prostate cancer residuals to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating for prostate cancer residuals under 38 C.F.R. § 3.321(b)(1).   

5.  If any benefit sought on a perfected appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


